DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 20, 22, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo et al (10,636,773).
With respect to claims 1-2, 20, 22, Kuo et al (Fig.1D) disclose an apparatus comprising: a substrate (200, 300, 400) with a first layer (820) and a second layer (620) parallel to the first layer; a first trace (820) coupled with the first layer in a routing configuration; a second trace (620) coupled with the second layer in the routing configuration, wherein the routing configuration of the first trace and the second trace substantially overlap (see Fig.1D) each other with respect to an axis perpendicular to the first layer and the second layer; and wherein the first trace and the second trace are electrically coupled by a first and a second electrical coupling (110) perpendicular to the first layer and the second layer, and wherein there is no trace intervening vertically between the first trace and the second trace (see picture Fig.1D), wherein the first or the second electrical coupling is a via (110).
With respect to claims 3, 24, Kuo et al disclose the first layer (820) is a first side of the substrate (200, 300, 400) and the second layer (620) is a second side of the substrate (200, 300, 400) opposite the first side.
With respect to claim 4, Kuo et al disclose the first trace or the second trace are copper traces (inherent, the trace in PCB is copper).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6, 7-8, 10-14, 18-19, 21, 23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al in view of Kollipara et al (US 2001/0040796).
With respect to claims 11-13, 5-6, 21 Kuo et al (Fig.1D) disclose an apparatus comprising: a substrate (200, 300, 400) with a first layer (820) and a second layer (620) parallel to the first layer; a first trace (820) coupled with the first layer in a routing configuration; a second trace (620) coupled with the second layer in the routing configuration, wherein the routing configuration of the first trace and the second trace substantially overlap (see Fig.1D) each other with respect to an axis perpendicular to the first layer and the second layer; and wherein the first trace and the second trace are electrically coupled by a first and a second electrical coupling (110) perpendicular to the first layer and the second layer and wherein there is no trace intervening vertically between the first trace and the second trace (see picture Fig.1D). Kuo et al fails to disclose or suggest a clock electrically couple with the first electrical coupling to provide a clock signal through the first trace and the second trace. However, Kollipara et al teach the traces in PCB can carry clock signal (see paragraph [0079]). Thus, it would have been obvious to one of ordinary skill in the art at the time this invention was made to modify Kuo et al by carrying clock signal on traces such as taught by Kollipara et al because this technique is well-known in the art.
With respect to claims 7-8, 14, 23 Kuo et al teach the memory device is DRAM (see col.3, lines 19-26).
With respect to claims 10, 18-19, 25, Kuo et al teach the first and second electrical coupling are vias (110, Fig.1D) and the substrate is PCB (Fig.1D).

Allowable Subject Matter

Claim 26 is allowed.
Claims 9, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/06/2022 have been fully considered but they are not persuasive. The applicant’s arguments about Fujiwara is persuasive and therefore the rejection under Fujiwara is withdrawn. However, the applicant silence about rejection under Kuo et al and Kuo et al in view of Kollipara et al after amending the claims. The applicant fails to explain if the amended claims overcome the rejection under Kuo et al and Kuo et al in view of Kollipara et al. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH LE whose telephone number is (571)272-1871. The examiner can normally be reached 8:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A LE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        10/20/2022